Title: To John Adams from Elbridge Gerry, 17 March 1798
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Paris 17th march 1798

Since my arrival here, I have not had the honor to address you: the want of health part of the time, the particular details of our official letters, the uncertainty of our residence for a week & sometimes for a day, & the painful situation in which I have been, have combined to produce a suspension of my correspondence untill I could communicate to you something agreable, but that period I am apprehensive is still distant. From the commencement of the embassy, every event respecting it has been unfortunate; how it will terminate God only knows, but whilst I remain here, it is my firm resolution to prevent a war so far as I have any agency, without sacrificing the honor of the Government, or the interest, or independence of the United States: there is yet a possibility, but I cannot say much of the probability of attaining this desirable object.
The uncertainty of events, is not confined to the american embassy, it extends equally to the political affairs of all Europe: we have seen within a few months the pays de Vaud, & Roma revolutionized, the event is inevitable as it respects switzerland & the german territory on the left of the Rhine, Portugal must yield to the powerful army now on their march against it, & the affairs of Spain are at this moment in a state of vibration.—But much more depends on the issue of the intended descent on England, than on the fate of all the other powers aboveenumerated: the preparations are immense on both sides, & the consequences of the conflict are in my mind incalculable: Ireland appears to me ripe for a revolution—Indeed I do not see what is to stop the progress of revolutional principles in any part of Europe: They are so extensively disseminated, & all orders of men from the highest to the lowest, under their influence, are so zealous in the propagation of their political orthodoxy, as to render it impossible for any government in this quarter to prevent its influence on their subjects. when I speak of orthodoxy, I mean to confine myself to the ideas of the propagators; altho the subjects in general of all the powers in Europe appear to me to be disposed to change their faith & to become elect. They have a clear idea of the contrast between sovereign, & subject, insomuch at least as to have an ardent zeal for an exchange of the base situation of the latter for the exalted state of the former. and every effort, indispensible on the part of the sovereigns, to suppress that zeal, serves in politicks as it has heretofore in religion, only to increase it. from this veiw of the subject, my opinion I confess is, that in a few years all Europe will be revolutionized: & that in that event, should one or more of the republicks attempt a universal domination, this country will continue to be the scene of the most dreadful conflicts.
The last letter which I received from Berlin was dated the 20th of Feby, Mr. Adams had “had an audience” & was “satisfied with his reception.” and speaking of Mrs Adams health “he hoped soon to see it entirely restored.”
The prejudices here against our government still exist, but I flatter myself not in so great a degree as heretofore. I find that reasoning on the subject cooly & candidly with such as are of this government or charged with its communications, has a good effect; & nothing has been or shall be wanting on my part to remove the prejudices: but the fact is, that if they did not exist, the pretext would, to enforce a favorite object, which has been the subject of our correspondence & will readily suggest itself to your recollection.
Mr Lee, whom we have mentiond in a joint letter, is much respected here & will I think discharge the duties of the office he applies for, if appointed to it. Mr Waldo, of the family of the Massachusetts Waldos & the son of Mr Joseph Waldo, appears to me to be a young gentleman of a respectable character, & has expressed a wish to be appointed consul for 1054.294.382.1233.1064 par am or Antwerp; I presume that an appointment will be made for the former place & therefore mention it.
I wish to make some communications in cipher, but have not time by this opportunity. Mr Hopkins will deliver you this letter: he is a gentleman of the law from Connecticut, & appears to me to be a man of talents & much attached to the honor & interest of his country.
pray present my best respects to Mrs Adams, & be assured my dear Sir / of that with the highest respect, & the most sincere / attachment I remain / your very huml sert

E GerryMr Lee will deliver you a pamphlet of abuse, said to be written by Mr Church. it is a poor performance, & the manner in which he speaks of me, in contrast with Mr Monroe, I consider as the height of abuse—
